ORDER APPOINTING ARBITRATOR
This matter came on to be considered by Chief Justice Roberts on March 4, 1975, on the Application of Local 1949, International Association of Fire Fighters, AFL-CIO, requesting the Chief Justice to appoint a third arbitrator under the provisions of Sec. 28-9.1-8 of the General Laws of Rhode Island, 1956, as amended, to arbitrate a Collective Bargaining Agreement between the Town of Portsmouth and Local 1949, International Association of Fire Fighters, AFL-CIO, on all of the unresolved issues between said parties.
After consideration thereof it is
ORDERED:
1. The Application is granted.
2. John J. Hall of 245 Sharon Drive, Warwick, Rhode Island, is appointed as the third member and chairman of the said Arbitration Board under the provisions of Sec. 28-9.1-8 of the General Laws of Rhode Island, 1956, as amended.